Citation Nr: 1720484	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  09-47 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1. Entitlement to service connection for cognitive disorder, status post seizure.

2. Entitlement to a higher initial rating for service-connected anxiety disorder, with depressive disorder and posttraumatic stress disorder (PSTD), rated as 10 percent disabling prior to January 18, 2011, 30 percent disabling from January 18, 2011 to February 4, 2013, and as 70 percent disabling from February 5, 2013.

3. Entitlement to a higher initial rating for a service-connected left shoulder disability, rated as 10 percent disabling prior to February 5, 2013, and as 20 percent disabling from that date.

4. Entitlement to a higher initial rating for a service-connected cervical spine disability, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1989, and from March 1990 to March 2008, when he retired.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 RO decision that in pertinent part, denied service connection for cognitive disorder, status post seizure, and granted service connection and a 10 percent rating for anxiety disorder not otherwise specified (NOS), granted service connection and a 10 percent rating for status post left shoulder surgical repair with degenerative joint disease, and granted service connection and a 10 percent rating for status post cervical spine surgery with residuals.

The Veteran initially requested an RO hearing, and such a hearing was scheduled in November 2012, but the Veteran canceled the hearing and withdrew his hearing request in November 2012. 

In a November 2012 rating decision, the RO granted a higher 30 percent rating for anxiety disorder with major depressive disorder and PTSD, effective January 18, 2011. In a May 2013 rating decision, the RO granted a higher 70 percent rating for service-connected anxiety disorder with depressive disorder and PTSD, and a higher 20 percent rating for a left shoulder disability, each effective February 5, 2013. Since these increases did not constitute full grants of the benefits sought, the higher rating issues remain in appellate status. AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of entitlement to higher ratings for service-connected anxiety disorder, with major depressive disorder and PTSD, and disabilities of the cervical spine and left shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and probative evidence is in relative equipoise as to whether the Veteran's current cognitive disorder is due to service.


CONCLUSION OF LAW

Resolving reasonable doubt in his favor, a cognitive disorder was incurred during the Veteran's active duty service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision as to the claim of service connection for a cognitive disorder.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection for Cognitive Disorder 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service. 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A review of the evidence reflects that the Veteran has been diagnosed with a current cognitive disorder during the pendency of the appeal. Consequently, the determinative issue is whether or not this disability is attributable to his military service.

Service treatment records show that the Veteran was treated for seizures in mid- December 2006, one witnessed by an emergency medical technician (EMT), which occurred after a myelogram which had been performed that day. On admission at an Army hospital, he was diagnosed with new onset seizure after contrast myelogram. A December 2006 neurology inpatient consultation note reflects that the Veteran presented with prolonged seizures, and had no prior history of epilepsy or seizures. On the day of admission, he had received a computed tomography (CT) myelogram for a back disability, which went well, and he returned home. A head CT was done in the emergency department and then repeated the next morning, and showed diffuse contrast material in the subarachnoid space, with no blood. On examination two days later, he continued to improve, had no memory of the day he had the seizure, but cognitively appeared intact. He was alert and oriented to person, place and time, with normal recent and remote memory, and normal attention and concentration. Language was fluent, with normal comprehension, repetition, and naming. Fund of knowledge was appropriate. He was moderately dysarthric due to severe tongue injury. The diagnostic impression was status epilepticus - resolved. The physician indicated that seizures as a complication for CT myelogram was a very rare but reported complication of this procedure. 

A treatment note dated one week later in December 2006 reflects that the Veteran was doing well with no seizures or loss of consciousness since his discharge, but he continued to have mild cognitive impairments and musculoskeletal pain. His mental status was normal but his memory for events around his admission last week was still poor. He reported subjective difficulties with memory and concentration. The diagnostic assessment was convulsive disorder; his cognitive problems had improved but were still present.

On neuropsychological evaluation in April 2007, it was noted that the Veteran had two seizures in December 2006 following a CT myelogram for a back disability. The first CT scan of the head was taken on that day and indicated intrathecal contrast throughout the cerebrospinal fluid containing spaces consistent with the recent myelogram. There were no findings of mass or mass effect. However, the report indicated that it could not exclude extra-axial hemorrhage. A second CT of the head was taken the next day and indicated diffuse contrast material in the subarachnoid space with no acute changes from the day before. The Veteran denied headaches associated with the seizures, but had little to no memory of the day he had the seizures. His medical records indicated that the seizures were a rare but a reported complication of his CT myelogram. Cognitively, the Veteran described frequent forgetfulness and memory loss. He was recently diagnosed with PTSD. In addition to his cognitive difficulties, he reported sleep disturbances with nightmares and some hypervigilance. The Veteran reported that he had been experiencing some personality changes since suffering the seizures in December 2006. Aside from his memory loss, he reported a decreased energy level and has experienced some frustration and depressed mood. He had seen a social worker off and on for treatment for his PTSD and was currently being medicated with Paxil. The diagnostic impression was cognitive disorder, mild, likely due to seizure activity, and chronic PTSD. 

The examiner noted that testing did not show a significant decline from pre-morbid intellectual abilities but there appeared to be a decline from reported pre-morbid functioning. The Veteran reported significant memory loss, but not to the degree that it caused difficulties at work. Current testing showed that he had significant difficulty retrieving information he had learned a short time earlier. The examiner stated that the etiology of the current cognitive impairments remained unclear, given the non-specific pattern of difficulties on neuropsychological testing. The examiner opined that it appeared likely that the residual cognitive deficits (i.e., memory loss) the Veteran reported were the result of the two grand mal seizures he suffered in December 2006. Furthermore, his physical injuries and ongoing symptoms of PTSD were contributing to the memory difficulties and lapses he was reporting at home and that were observed during formal testing. These impairments are likely manifested in the patient's daily life as lapses in concentration and memory, and would not alone be expected to significantly interfere with his ability to complete the duties of his military occupational specialty (MOS). Furthermore, given his reported improvement in memory since the seizures and the relatively short amount of recovery time that has elapsed (i.e., 3 months), it was likely that he would continue to experience improvement over the next 10-12 months. It was also anticipated that he might experience some improvement in his cognitive functioning once he experienced a decrease in physical pain and symptomatology associated with combat-related stress.

On VA PTSD examination in December 2007, during service, a Mini Mental Status Examination was conducted due to reports of cognitive impairment. The Veteran achieved a score of 28 out of 30 with deficit in delayed recall; he was able to recall 1 out of 3 items after a 3-minute delay.

On VA general medical compensation examination in January 2008, prior to the Veteran's separation from service, the Veteran exhibited normal behavior, comprehension, and coherence. A cognitive disorder was not diagnosed. 

Post-service VA medical records reflect treatment for cognitive disorder not otherwise specified (NOS).

At a May 2008 VA social worker combat Veteran psychosocial assessment, the Veteran reported that he served in combat in Somalia and Iraq, and said he was involved in multiple improvised explosive device (IED) explosions. He reported experiencing being dazed and confused but not remembering specifics with headaches, dizziness and irritability afterwards. He reported that he still experienced headaches, ringing in his ears, dizziness, irritability, memory and sleep problems. The Veteran reported that he experienced impairment in family/social relationships and work functioning. He stated that many of his symptoms such as nightmares, reoccurring daytime thoughts, sleep difficulties, hypervigilance, avoidance of crowds, loss of concentration and memory had their origin in his time in Somalia. He said that he actively avoided all crowds and loud noises, and that in December 2006 he had two grand mal seizures due to a medical test that involved dye being put in his neck and spine and that he had never been the same physically or mentally since that time. A consult was ordered for referral for a Traumatic Brain Injury (TBI) evaluation.

A July 2008 VA psychology consult reflects that the Veteran reported that he was exposed to three blasts during combat service in Somalia and Iraq. The Veteran reported the following cognitive symptoms: word-finding difficulty, word substitution, distractibility, short-term memory difficulty, occasional blurred vision, slowed speed of information processing, and difficulty making decisions. He described difficulty retrieving words when he was talking and often substituted another somewhat more similar word. He described the distractibility as including difficulty maintaining his train of thought. He also became distracted by other things at work and was unable to maintain his focus on his job. As a result, he took work home or worked on the weekends to make up the time that he was distracted. 

A January 2009 VA psychology consult listed the results of neuropsychological assessment. The examiner indicated that the findings are consistent with specific areas of cognitive decline related to a variety of factors. He acknowledged a past history of serial mild concussion; in addition, he had at least 2 significant seizures in 2007, he had central sleep apnea, and the possibility of blast injury could not be ruled out entirely. Other further complications were PTSD symptoms with attendant anxiety, transient depressive symptoms, and chronic pain. Areas of decline in cognitive function included slowed information processing, attention to visual detail, fatigue affecting sustained attention, and motor speed with left hand worse than right hand. There were many areas of intact functioning including intellectual functioning, abstract reasoning, single word reading, visual memory, sequencing, language, visual constructional skills, and visual spatial skills. The results of psychological testing reflected a mild to moderate amount of distress focused on rumination about compromised physical functioning and its consequences, post-traumatic stress symptoms, transient depression with vegetative symptoms (disrupted sleep, decreased energy, changes in appetite and weight), impulsivity, and wariness in interpersonal relationships. Although he described himself as easily irritated and quick-tempered, it did not appear to be a recurrent problem. He had an adequate level of perceived self-concept and social support. The Axis I diagnoses were cognitive disorder NOS with contributions from history of seizures, central sleep apnea, Post-Traumatic Stress symptoms/ rule out PTSD, and anxiety disorder NOS.

In a February 2009 notice of disagreement, the Veteran contended that the seizures he had during service caused problems with short-term memory loss, and noted his recent diagnosis of cognitive disorder.

In a November 2009 statement, the Veteran related that in 2006 he had two grand-mal seizures that caused him to have total memory loss for a short period. While he had improved a lot since then, he still had memory issues, and worked very hard to either do what he could or hide this issue. 

In a December 2009 substantive appeal, the Veteran stated that with regard to claimed cognitive disorder with history of seizures, he underwent a neuropsychological test at an Army Medical Center in 2007, and they found a cognitive disorder due to two seizures in December 2006 while on active duty. He reported continued serious memory problems as well as issues getting work done, and said the condition directly affected his personal and professional life. 

In a December 2009 statement, the Veteran stated that in April 2004, the vehicle he was in was involved in an IED. Shortly after that, he sought treatment for headaches, ringing in his ears, and pain in his left shoulder (among other things). He said that after April 2003 he started having some issues with memory. He stated that the effects of his in-service seizures continued to impact him currently. He said his memory was very bad, especially short term memory. He asserted that after researching the issue, he believed his symptoms matched those of a TBI, and he was attending a TBI group every two weeks. He said he did not know if he had a TBI or a cognitive disorder, but did know that he continued to struggle, dealing with memory issues, frustration, short temper, and irrational anger, and that all of this was very depressing. 

At a January 2011 VA PTSD examination, the Veteran reported that during a  procedure for his neck he had grand mal seizures and ended up having bad memory problems and not knowing who people were. He stated that this problem improved, but never got back to where it used to be. On examination, remote memory was grossly intact, recent memory was mildly to moderately impaired, and immediate memory was mildly impaired. The Veteran reported experiencing some difficulty related to short-term memory and "what I was going to say or what I was doing or going to do." These difficulties have reportedly been more significantly present since he reportedly experienced grand mal seizures prior to his neck surgery. 

On VA neurological examination in July 2011, the Veteran reported that he developed memory problems after he had a CT myelogram test for neck pain in 2006. He stated that his memory was gradually getting worse. The examiner summarized relevant service treatment records and post-service medical records. The Veteran reported that he was employed on a full-time basis as an investigator for a school district since 2008. He reported that he forgot assignments, and he had verbal counseling by his supervisor for making mistakes. He stated that he needed to write down everything to remember. The examiner stated that with regard to the Veteran's claimed residuals of seizures, including a cognitive disorder, she could not resolve this issue without resort to mere speculation. The examiner stated that the neuropsychology evaluation in May 2007 showed cognitive disorder, mild, likely due to seizure activity, and chronic PTSD, and the neuropsychology evaluation report done in July 2008 showed cognitive disorder NOS with contributions from history of seizures, central sleep apnea, posttraumatic stress symptoms, rule out PTSD, anxiety disorder NOS. 

In a January 2012 statement, the Veteran reiterated many of his contentions. He said his abilities had been reduced by his cognitive disorder, that he was a totally different person now than prior to the seizures, and that he also had memory loss. He noted that VA had diagnosed him with a cognitive disorder after extensive testing. He reiterated his contentions in an April 2012 statement.

On VA mental disorders examination in February 2013, the Veteran reported that when he was at work he sometimes felt overwhelmed and confused, and had a difficult time keeping up with directions. The examiner opined that as far as his work performance went, it was likely, based on today's interview and the Veteran's medical history, that his anxiety is secondary to the cognitive disorder. The examiner stated that overall, it is deemed that the anxiety disorder accounts for 35 percent of current loss of social and occupational function, and other contributing factors included chronic pain and illness.

In a January 2017 written brief, the Veteran's representative contended that the Veteran has documentation in his file that supports the loss of his cognitive functions, and that while some of this may be due, in part, to his mental disorder, no one has definitively pinpointed the cause of his cognitive decline. He experienced and IED blast, which could have caused mild TBI, had several seizures, to include grand mal seizures, and suffered from anxiety and depressive disorder. The representative contended that the Veteran's cognitive disorders have a combined etiology.

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance. Some of the medical evidence suggests that many of the Veteran's current cognitive symptoms are related to his already service-connected anxiety disorder, depressive disorder and PTSD, while other probative evidence indicates that the Veteran has a separate cognitive disorder related to in-service seizures in December 2006.

Thus, the Board finds that the evidence is now at least in equipoise as to whether the Veteran has a current cognitive disorder that was incurred in service. Accordingly, the benefit of the doubt rule applies, and the Board concludes that pursuant to pertinent laws and regulations, service connection for a cognitive disorder is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


ORDER

Service connection for a cognitive disorder is granted.


REMAND

With regard to the Veteran's appeals for higher initial ratings, the Board finds that additional development is needed.

Governing regulation provides that the evaluation of the same disability under various diagnoses is to be avoided. Both the use of manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnoses are to be avoided. 38 C.F.R. § 4.14.

With regard to the appeal for a higher initial rating for the service-connected anxiety disorder with major depressive disorder and PTSD, in light of the instant award of service connection for a cognitive disorder, and the opinions of VA examiners to the effect that this disorder affects his memory and cognition as do his service-connected psychiatric disorders, the Board finds that a VA examination is needed to determine which symptoms are associated with each condition, if possible. 

Moreover, the most recent VA examination of the service-connected psychiatric disorders was conducted in February 2013, over four years ago, and the most recent VA treatment records on file are dated in 2011. The VA examiner should determine the current level of severity of his service-connected psychiatric disorders and cognitive disorder. 38 C.F.R. § 4.2; see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

With regard to the Veteran's claim for higher ratings for his cervical spine and left shoulder disabilities, the Board notes that in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016) the Court held that to be adequate examination reports must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. The most recent VA examinations of the cervical spine and left shoulder in January 2013 do not contain the requisite findings. Accordingly, on remand the Veteran should be afforded contemporaneous VA examinations of the cervical spine and left shoulder.

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain updated VA or private medical records of treatment or evaluation of the service-connected psychiatric disorder, cognitive disorder and cervical spine and left shoulder disabilities.

2. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected psychiatric disorders (anxiety disorder with depressive disorder and PTSD) and cognitive disorder. The examiner should review the claims file and perform all appropriate testing. All pertinent symptomatology and findings must be reported in detail. 
 
If the examiner cannot distinguish the symptoms due to the service-connected cognitive disorder from the symptoms of the service-connected psychiatric disorders, the examiner should so state.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected cervical spine disability. The examiner should review the claims file and perform all appropriate tests and diagnostics, including range of motion testing and neurological evaluation. All pertinent symptomatology and findings must be reported in detail. 

The examiner is asked to report the range of motion measurements in degrees. Range of motion should be tested actively and passively, in weight bearing if possible, and after repetitive use. The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination. If so, the examiner is asked to describe the additional loss, in degrees, if possible. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

4. After the foregoing development is complete, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left shoulder disability. The examiner should review the claims file and perform all appropriate tests and diagnostics, including range of motion testing. All pertinent symptomatology and findings must be reported in detail. 

The examiner is asked to report the range of motion measurements in degrees. Range of motion should be tested actively and passively, in weight bearing if possible, and after repetitive use. The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination. If so, the examiner is asked to describe the additional loss, in degrees, if possible. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

5. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims, with consideration of all applicable rating criteria. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


